DETAILED ACTION
Allowability Withdrawn
The indicated allowability of claims 27-28 are withdrawn.  The examiner improperly indicated allowability of those claims as depending from allowable claims. However, claim 27 is an independent claim and previously cited reference to Driessen (US 2010/0001492) reads on it.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driessen (US 2010/0001492).
In re claim 27, Driessen teaches a stroller comprising a stroller frame (fig. 1); a carrier for holding an infant (fig. 1); and a carrier adjusting mechanism applied to a stroller for providing a carrier adjusting function (fig. 4), the stroller comprising a stroller frame and a carrier, the carrier adjusting mechanism comprising: a base (249) connected to the stroller frame; a locking structure (bottom part of 62) connected to the carrier and pivoted to the base to be rotatable at least between a first position and a second position relative to the base (fig. 4, 7a-c); a locking device (291- 294) disposed between the base and the locking structure, the locking device comprising a first engaging structure (291), a second engaging structure (292, 293), and a locking member (294), the first engaging structure and the second engaging structure being disposed on one of the base and the locking structure (fig. 7a), the locking member (294) being disposed on the other of the base and the locking structure (fig. 7a), the 
In re claim 28, Driessen teaches the base is detachably disposed on the stroller frame (fig. 7a-c).
Allowable Subject Matter
Claims 1-26 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EREZ GURARI/           Primary Examiner, Art Unit 3618